Citation Nr: 9902223	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	William Emmitt Dwyer, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to April 
1982.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal from a June 1997 rating decision of the RO.  



REMAND

The veteran contends that he was hospitalized in service for 
a psychiatric disorder.  He stated that, while serving in 
Germany, he was hospitalized following an incident in which 
other soldiers play[ed] a joke on him.  He testified that 
he had been hospitalized at the 97th Group Hospital.  He also 
noted that he had been hospitalized at the William Beaumont 
Army Hospital.  The veteran alleged that he was hospitalized 
at Walter Reed Army Medical Center.  A service personnel 
record shows that the veteran was a patient at Walter Reed 
Army Medical Center from October 25, 1979, to January 29, 
1980.  There is no evidence in the veterans service medical 
records of any of these periods of hospitalization.  

In this regard, the Board notes that the United States Court 
of Veterans Appeals (Court) has held that VA has a duty to 
inform the veteran of the evidence necessary to complete his 
application.  38 U.S.C.A. § 5103 (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case as in Robinette, 
VA is on notice that relevant evidence in support of the 
veterans claim for service connection for psychiatric 
disability is ostensibly available.  The Court has also held 
that VA has a duty to search its own files for service 
medical records that might corroborate the veterans 
assertions.  Jolley v. Derwinski, 1 Vet. App. 37 (1990).  The 
information contained in the service medical records is 
essential to the adjudication of the veterans claim.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should use all available 
resources to attempt to obtain any 
additional service medical, psychiatric 
and hospitalization records.  In 
particular, the RO should attempt to 
obtain such records of treatment at the 
97th Group Hospital, William Beaumont 
Army Medical Center and Walter Reed Army 
Medical Center.  The veteran also should 
be asked to provide all medical evidence 
which tends to support his assertions 
that he is suffering from acquired 
psychiatric disorder due to service.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veterans satisfaction, 
then he and his representative should be 
issued with a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
